Matter of Juana R. v Chelsea R. (2017 NY Slip Op 07546)





Matter of Juana R. v Chelsea R.


2017 NY Slip Op 07546


Decided on October 31, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 31, 2017

Acosta, P.J., Manzanet-Daniels, Gische, Kapnick, Kahn, JJ.


4853

[*1]In re Juana R., Petitioner-Respondent,
vChelsea R., Respondent-Appellant.


Richard L. Herzfeld, P.C., New York (Richard L. Herzfeld of counsel), for appellant.
Steven N. Feinman, White Plains, for respondent.

Order, Family Court, New York County (Gail A. Adams, Referee), entered on or about March 18, 2016, which, after a hearing, granted the petition and issued a one year order of protection in favor of petitioner, unanimously reversed, on the law, without costs, and the petition denied.
Although the order of protection has expired, in light of the consequences that may flow from an adjudication that a party has committed a family offense, the appeal is not moot (Matter of Veronica P. v Radcliff A., 24 NY3d 668, 671-672 [2015]).
When granting the petition, Family Court found only that the parties were not "getting along." The court failed to find that a family offense had been committed, or that respondent had committed acts that constituted a particular family offense. The lack of requisite factual findings precludes appellate review (see Matter of Jose L.I., 46 NY2d 1024 [1979]), and it would be fruitless to remit for a new hearing and entry of factual findings, as the order of protection has expired by its terms.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 31, 2017
CLERK